Exhibit 10.1
TRANSITION AGREEMENT
This Transition Agreement (“Agreement”) is entered into on April 1, 2010,
between Fuel Tech, Inc., a Delaware corporation (“Fuel Tech” or “Company”) and
Johnny F. Norris Jr. (“Mr. Norris”). Each of Fuel Tech and Mr. Norris, intending
to be legally bound, agree as follows:

1.   Transition Duties. Effective immediately, Mr. Norris resigns from his
position as President and Chief Executive Officer of Fuel Tech. From the date of
this Agreement until May 20, 2010 (the “Transition Period”), Mr. Norris will
remain employed by Fuel Tech in the capacity of Executive Advisor, reporting
directly to the interim President and Chief Executive Officer of Fuel Tech, and
will assist in such matters as may be requested by him or his designate during
the Transition Period. Through the end of the Transition Period, Mr. Norris will
continue to receive his current monthly base salary, and shall continue to
participate in the Fuel Tech 401(k) Plan and other health and welfare benefits
extended to Fuel Tech domestic U.S. employees generally in accordance with the
terms and conditions of each of the health and welfare benefit plans through
which such benefits are made available to such employees. On May 20, 2010,
Mr. Norris shall retire from Fuel Tech.   2.   Director Status. Mr. Norris will
continue to serve as a director on the Board of Directors of Fuel Tech until
May 20, 2010. With respect to those subsidiaries or affiliated companies of Fuel
Tech for which Mr. Norris currently serves as a director or in any other legal
capacity, Mr. Norris will continue to serve in each such capacity for each of
those subsidiaries or affiliated companies until requested by the Company to
resign or May 20, 2010, whichever occurs first.   3.   Separation Agreement. On
May 20, 2010, Fuel Tech and Mr. Norris will enter into the Separation Agreement
attached as Exhibit A to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
FUEL TECH, INC.

                     
By:
  /s/ Douglas G. Bailey       /s/ Johnny F. Norris Jr.        
 
                   
 
  Douglas G. Bailey       Johnny F. Norris Jr.        
 
  Chairman of the Board                

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SEPARATION AGREEMENT
     This Separation Agreement (“Agreement”) is made and entered into as of the
date indicated below between Fuel Tech, Inc. (“Fuel Tech” or the “Company”) and
Mr. Johnny F. Norris Jr. (“Mr. Norris”).
     Fuel Tech and Mr. Norris wish to provide for the termination of their
employment relationship and all agreements that may have existed between them,
and fully and finally to settle all matters encompassed by the release set forth
below, without any admission of any kind by either party.
     Therefore, in consideration of the mutual promises and agreements set forth
in this Agreement, Fuel Tech and Mr. Norris agree as follows:
I. EMPLOYMENT SEPARATION
     A. Separation Date. Effective May 20, 2010 (“Separation Date”), Mr. Norris
agrees that he resigned his employment and all offices and positions within the
Company and with any affiliated or related entities of the Company including,
but not limited to, the position of Executive Advisor. As of the Separation
Date, Mr. Norris shall be deemed to have retired from the Company.
     B. Separation. Effective on the Separation Date, Mr. Norris shall have no
duties and no authority to make any representations or commitments on behalf of
the Company as an employee of the Company or in any capacity whatsoever.
Thereafter, Mr. Norris shall have no further rights deriving from his employment
by the Company, and shall not be entitled to any further compensation or
non-vested benefits, except as provided in this Agreement.
II. CONSIDERATION
     In exchange for the promises contained in Section III, and the Waiver and
Release of Claims and Covenant Not To Sue set forth in Section IV, and subject
to the terms and conditions set forth in this Agreement, Fuel Tech agrees to
provide Mr. Norris with the compensation set forth in this Section II
(“Consideration”).
     A. Severance Payment.
          1. Fuel Tech will pay Mr. Norris a total severance payment amount
equal to Five Hundred Thousand Dollars ($500,000.00) (the “Severance Payment”).
The Severance Payment shall be paid in equal installments twice a month, on or
about the 1st and 15th day of the month, over a period of twelve (12) months,
until the Severance Payment is fully paid. Subject to Fuel Tech’s internal
deadlines for submitting payroll requests, the first Severance Payment
installment shall be paid on or about the 1st or 15th day of the calendar month,
as applicable, after the expiration of the Revocation Period (as that term is
defined below). Mr. Norris will cease to be eligible for any Fuel Tech benefits
(other than those specifically described herein) as of the Separation Date.
          2. Mr. Norris acknowledges that continuation healthcare coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) can provide
for

 



--------------------------------------------------------------------------------



 



continued group health coverage to eligible employees and their dependents. In
the event, in accordance with COBRA requirements and to the extent provided by
COBRA, Mr. Norris elects to enroll in COBRA to continue his medical, dental, or
vision healthcare coverages that were in effect through the Company’s group
healthcare plans as of the day preceding the Separation Date, Fuel Tech shall
reimburse Mr. Norris his out of pocket COBRA premium cost actually paid by him
that is associated with his acquiring those COBRA benefits for a period of
eighteen (18) months from the Separation Date (“Reimbursement Period”).
Otherwise, all costs and expenses incurred by Mr. Norris associated with
continuing COBRA coverage after the Reimbursement Period shall be his sole
responsibility and at his sole cost and expense. Each COBRA premium
reimbursement request submitted by Mr. Norris shall be paid by Fuel Tech within
thirty (30) days after its receipt provided that the reimbursement request is
accurate, in a form and substance required by Fuel Tech, and accompanied by
suitable supporting documentation as requested by Fuel Tech.
     B. Acknowledgment. Mr. Norris acknowledges that the Consideration provided
in this Agreement is good and valuable consideration in exchange for this
Agreement, and includes payments to which Mr. Norris is not otherwise entitled.
     C. Withholding. The Company will withhold from each Severance Payment
installment payment payable to Mr. Norris under Section II of this Agreement all
appropriate deductions for employee benefits, if applicable, and the amounts
necessary for the Company to satisfy its withholding obligations under
applicable federal, state and local laws, rules and regulations.
     D. Revocation. Mr. Norris’ receipt of the Consideration including, without
limitation, the Severance Payment, is conditioned upon his unrevoked execution
of the Agreement and acceptance of the general waiver, release and covenant not
to sue contained within the Agreement. Mr. Norris acknowledges and agrees that
he has had at least twenty-one (21) days before the Separation Date to review
the Agreement and seven (7) days after executing it to revoke the execution (the
“Revocation Period”). If the execution is revoked, then Mr. Norris will not be
entitled to receive the Consideration. Mr. Norris must provide written notice of
the revocation of the executed Agreement to Albert G. Grigonis, Vice President,
General Counsel & Secretary of Fuel Tech, Inc. within the seven (7) day
Revocation Period.
III. MR. NORRIS’ COVENANTS TO FUEL TECH
     The parties desire to provide for the protection of the business, good
will, confidential information, relationships and other proprietary rights of
Fuel Tech. Accordingly, Mr. Norris agrees to the following:
     A. Property of Fuel Tech. By the Separation Date, Mr. Norris will return to
Fuel Tech all Company property including, but not limited to, all business
cards, identification cards, files, computer hardware, software, equipment and
disks, keys, Company owned or leased vehicles, credit cards, and records.
     B. Cooperation. After the Separation Date, Mr. Norris agrees to make
himself reasonably available to Fuel Tech to respond to requests for information
pertaining to or relating to the Company or any of its agents, officers,
directors or employees, that may be within the knowledge of Mr. Norris.
Mr. Norris will cooperate fully in connection with any and all existing or
future depositions and/or litigations or investigations brought by or against
Fuel Tech, Mr. Norris or any of the Company’s agents, officers, directors or
employees, whether administrative,

 



--------------------------------------------------------------------------------



 



civil or criminal in nature, in which and to the extent the Company deems
Mr. Norris’ cooperation necessary. In the event that Mr. Norris is subpoenaed in
connection with any litigation or investigation involving the Company, he will
immediately notify Fuel Tech, and shall give the Company an opportunity to
respond to such notice before taking any action or making any decision in
connection with such subpoena. Any violation of this Subsection will be deemed
to be a material breach of this Agreement. In addition to any other remedies
available to Fuel Tech at law or equity, a violation of this Subsection by
Mr. Norris will also authorize the Company to terminate any payments under this
Agreement, and will obligate him to return all monies paid to him hereunder.
     C. Confidential Information. Mr. Norris acknowledges that he has had access
to confidential Company business information, including, but not limited to,
future business plans and financial information (“Confidential Information”) and
which is not generally known outside the Company. For all time, Mr. Norris
agrees that he shall not, without the proper written authorization of the
Company, directly or indirectly use, divulge, furnish or make accessible to any
person any Confidential Information, but instead shall keep all Confidential
Information strictly and absolutely confidential. Mr. Norris will use reasonable
and prudent care to safeguard and prevent the unauthorized use or disclosure of
Confidential Information. Mr. Norris shall return to Fuel Tech all Confidential
Information, including but not limited to any and all copies, reproductions,
notes or extracts of Confidential Information.
     D. Non-Solicitation/Competition. For twelve (12) months following the
Separation Date, Mr. Norris agrees that he will not, directly or indirectly, as
an employee, agent, member, director, partner, consultant or contractor or in
any other individual or representative capacity: (i) solicit any “Protected
Individual,” as defined below, for other employment or engagement, induce or
attempt to induce any Protected Individual to terminate his or her employment,
hire or engage any Protected Individual, or otherwise interfere or attempt to
interfere in any way in the relationship between Fuel Tech and such Protected
Individual; or (ii) engage anywhere in the United States in any activity
competitive with the “Business of Fuel Tech,” as defined below. For purposes of
this Agreement, “Protected Individual” means an individual who is or was an
employee, consultant or contractor of Fuel Tech and with whom Mr. Norris had
business contact at any time during Mr. Norris’ employment or about whom
Mr. Norris received Confidential Information; provided that a former employee,
consultant or contractor will only be considered a “Protected Individual” for
six (6) months after the last date he or she was employed by or provided
services to Fuel Tech. Also for purposes of this Agreement, “Business of Fuel
Tech” means air pollution control; the development and use of specialty
chemicals for improving the efficiency, reliability, and environmental status of
plants operating in the electric utility, industrial, pulp and paper, and
waste-to-energy markets; and any other business activity as of the Separation
Date that Fuel Tech conducts or has expended significant time and resources
preparing to conduct (provided such preparations were known to Mr. Norris during
his employment).
     Further, Mr. Norris expressly acknowledges that the terms of this
Subsection are material to this Agreement, and if Mr. Norris breaches the terms
of this Subsection, Mr. Norris shall be responsible for all damages and, at the
election of Fuel Tech, the return of all consideration allocated thereto, as
described in the various Subsections of this Section, without prejudice to any
other rights and remedies that Fuel Tech may have.
     In addition, Mr. Norris acknowledges and agrees that the Confidential
Information and special knowledge acquired during Mr. Norris’ employment with
the Company is valuable and

 



--------------------------------------------------------------------------------



 



unique, and that breach by Mr. Norris of the provisions of this Agreement as
described in this Subsection will cause the Company irreparable injury and
damage, and that the Company cannot be reasonably or adequately compensated by
money damages for such injury and damage. Mr. Norris, therefore, expressly
agrees that the Company shall be entitled to injunctive or other equitable
relief in order to prevent a breach of this Agreement or any part thereof, in
addition to such other remedies legally available to the Company. Mr. Norris
expressly waives the claim that the Company has an adequate remedy at law.
IV. GENERAL WAIVER, RELEASE AND COVENANT NOT TO SUE
     A. General Waiver and Release by Mr. Norris.
          1. As a material inducement to Fuel Tech to enter into this Agreement,
and in consideration of Fuel Tech’s promise to make the payments set forth in
this Agreement, except for Fuel Tech’s obligations to Mr. Norris under that
certain Indemnity Agreement dated December 7, 2006 between Mr. Norris and the
Company, Mr. Norris hereby knowingly and voluntarily releases and forever
discharges Fuel Tech, and all of its affiliates, parents, subsidiaries and
related entities, and all of its past, present and future respective agents,
officers, directors, shareholders, employees, attorneys and assigns from any
federal, state or local charges, claims, demands, actions, liabilities, suits,
or causes of action, at law or equity or otherwise and any and all rights to or
claims for continued employment after the Separation Date, attorneys fees or
damages (including contract, compensatory, punitive or liquidated damages) or
equitable relief, which he may ever have had, has now or may ever have or which
Mr. Norris’ heirs, executors or assigns can or shall have, against any or all of
them, whether known or unknown, on account of or arising out of Mr. Norris’
employment with Fuel Tech or his separation from the Company.
          2. This release includes, but is not limited to rights and claims
arising under Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act, Employee Retirement Income Security Act, the
Age Discrimination in Employment Act (“ADEA”) as amended by the Older Workers
Benefit Protection Act, the Fair Labor Standards Act, any state or local human
rights statute or ordinance, any claims or rights of action relating to breach
of contract, public policy, personal or emotional injury, defamation, additional
compensation, or fringe benefits. Mr. Norris specifically waives the benefit of
any statute or rule of law that, if applied to this Agreement, would otherwise
exclude from its binding effect on any claims not now known by Mr. Norris to
exist. This release does not purport to waive claims arising under these laws
after the date of this Agreement. If the release provisions of Section IV are
held invalid for any reason whatsoever, Mr. Norris agrees to execute such
documents as may be necessary to make the release provisions valid or, at the
option of the Company, agrees to return any consideration received under the
terms of this Agreement and that the Company is released from any obligations
under this Agreement.
     B. Covenant Not to Sue. Mr. Norris covenants and agrees not to sue or bring
any action, whether federal, state, or local, judicial or administrative, now or
at any future time, against Fuel Tech, its affiliates, parents, subsidiaries, or
its or their related entities or its or their respective agents, directors,
officers or employees, with respect to any claim released hereby. Nevertheless,
this Agreement does not purport to limit any right Mr. Norris may have to file a
charge under the ADEA or other civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigatory agency (each an “Enforcement Agency”). This
Agreement does, however, waive and release any

 



--------------------------------------------------------------------------------



 



right Mr. Norris may have to recover individual damages in any future proceeding
conducted by an Enforcement Agency on his behalf.
V. NON-DISPARAGEMENT
     Mr. Norris agrees not to make any statement to any third party that
disparages or defames the products, services, operations or policies of Fuel
Tech, or its subsidiaries or their affiliated companies, or any of the officers,
directors, or employees of any of them (collectively “Fuel Tech Parties”). Fuel
Tech agrees to use commercially reasonable efforts to advise its senior officers
to not, in the course and scope of their employment, make any statement to any
non-Fuel Tech Parties that disparages or defames Mr. Norris. Mr. Norris agrees
that the preceding sentence shall not prevent any of the Fuel Tech Parties from
making references concerning or otherwise discussing the business performance of
any of the Fuel Tech Parties during Mr. Norris’ tenure to any non-Fuel Tech
Parties or making any disclosures required by law. If either party materially
breaches this Section V, the non-breaching party shall be entitled to all rights
and remedies permitted by law.
VI. MISCELLANEOUS PROVISIONS
     A. Venue and Choice of Law. This Agreement shall be governed by the laws of
the State of Illinois except for its conflict of law provisions. The parties
agree that the exclusive venue for enforcement of this Agreement shall be in any
state court of DuPage County, Illinois or the United States District Court for
the Northern District of Illinois, at the choice of the enforcing party and
subject to any removal rights either party may enjoy. Both parties waive any
objections they may have and give their consent to venue and personal
jurisdiction in these courts.
     B. Amendment. Any amendment to this Agreement shall only be made in writing
and signed by the parties.
     C. Waiver. No claim or right arising out of a breach or default under this
Agreement can be discharged by a waiver of that claim or right unless the waiver
is in writing signed by the party hereto to be bound by such waiver. A waiver by
any party of a breach or default by the other party of any provision of this
Agreement shall not be deemed a waiver of future compliance with such provision,
and such provision shall remain in full force and effect.
     D. Notice. All notices, requests, demands and other communications under
the Agreement shall be in writing and delivered in person or sent by certified
mail, postage prepaid, and properly addressed as follows:
To Mr. Johnny F. Norris Jr:
2140 Wingate Drive
Delaware, Ohio 43015
To Fuel Tech:
Fuel Tech, Inc.
27601 Bella Vista Parkway
Warrenville, IL 60555
Attn: Mr. Douglas G. Bailey

 



--------------------------------------------------------------------------------



 



With a copy to: Albert G Grigonis, Vice President,
General Counsel & Secretary at the same Fuel Tech address
The parties agree to notify each other promptly in writing of any change in
mailing address.
     E. Payment in the Event of Death. In the event of Mr. Norris’ death after
the Separation Date and his unrevoked execution of this Agreement, any part of
the Severance Payment that has not yet been paid to him will be paid to his
estate in a manner as required by law.
     F. Entire Agreement. Fuel Tech and Mr. Norris each represent and warrant
that no promise or inducement has been offered or made except as set forth in
this Agreement, and that the consideration stated in this Agreement is the sole
consideration for this Agreement. This Agreement is a complete agreement and
states fully all agreements, understandings, promises and commitments as between
Mr. Norris and the Company as to the separation of Mr. Norris from employment by
Fuel Tech. This Agreement supersedes any prior agreements, whether oral or
written, between Mr. Norris and Fuel Tech as to its subject matter. Except as
expressly provided herein, Mr. Norris is not entitled to any other or further
compensation or remuneration.
     G. Limited Severability. If any Section or Subsection of this Agreement is
found by a court of competent jurisdiction to be invalid or unenforceable, in
whole or in part, then such provision shall be deemed to be modified or
restricted in the manner necessary to render the same valid and enforceable, and
this Agreement shall be construed and enforced to the maximum extent permitted
by law, if any.
     H. Voluntary Agreement and Advice of Counsel. Mr. Norris hereby certifies
that he has read the terms of this Agreement, that he has been informed by Fuel
Tech, through this document, that he should discuss this Agreement with an
attorney of his own choice, and that he understands its terms and effects.
Mr. Norris further certifies that he has the intention of performing his
obligations under this Agreement in exchange for the Consideration described
herein, which he acknowledges as adequate and satisfactory to him. Neither the
Company nor any of its agents, representatives or attorneys have made any
representations to Mr. Norris concerning the terms or effects of this Agreement
or the general waiver, release and covenant not to sue it provides for other
than those contained herein.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
dates set forth below. The effective date of this Agreement (“Effective Date”)
shall be the last signature date shown below.

             
Mr. Johnny F. Norris Jr.
      Fuel Tech, Inc.    
 
           
 
      By:    
 
     
 
   
 
           
 
      Its:    
 
     
 
   
 
           
Date:
      Date:    
 
     
 
   

 